DETAILED ACTION
Allowable Subject Matter
Claims 13, 15, 16, 18-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 13, the applicant claimed “A fixing sleeve for firmly fixing a plug to a socket, comprising:
two half-shells which delimit a receiving space of the fixing device for receiving at least one part of the plug; and a fastener arranged adjacently to a plug-side end face of the fixing sleeve, wherein
the fastener is a projection which protrudes radially outward from one of the two half-shells,
an elongate extension is provided on an end face of the fixing sleeve, and
the elongate extension extends away from the fixing sleeve from one of the two half-shells in the longitudinal direction.”

The underlined limitations are shown in Fig. 2, Part 34 as the elongate extension and Part 26 is the projection.  The underlined limitations are supported at least in Specification, Paragraphs 41-46.

After reviewing the Remark filed on 09/10/2021, the specification and the amended claims, the examiner considered Chen (US2011/0256750 A1), Sawada (US2015/0295344 A1) and Kodama (US5338211A) would fail to teach all the underlined limitations of Claim 13.  Chen teaches the fastener and the design of the fastener (Chen, Fig. 1, Part 63 area), but fails to show an elongate extension.  Kodama teaches a fastener device (Kodama, Fig. 1, Part 22), but also fails to show an elongate extension.

The examiner considered Sawada (US2015/0295344 A1) is the closet reference to teach the limitations of Claim 13.  In Sawada, the reference teaches an elongate extension (Sawada, Fig. 1, Part 113 area) and a fastener (Fig. 1, Part 130 area would be considered as the fastener based on the intention of the claimed invention, Paragraph 7).  However, Sawada fails to show at least the limitation “the fastener is a projection which protrudes radially outward from one of the two half-shells” to work as a guide surface (Specification, Paragraph 43) since Part 130 area is mere a protrusion from the an end of one of the half-shells.  The examiner also considered there isn’t any valid motivation to combine Sawada with other two references to teach the limitation.  Therefore, the examiner considered Sawada would still fail to teach all the limitations of Claim 13.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least all the underlined limitations of Claim 13 mentioned above.  Therefore, Claim 13 is allowed.

Claim 27 is allowed based on the same reasons as Claim 13.  Claims 15, 16, 18-26, 28 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YI-KAI WANG/             Examiner, Art Unit 3747